Exhibit 10.1

 



EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (“Agreement”), dated as of November 15, 2017 (the
“Effective Date”), by and between JetPay Corporation, a Delaware corporation
(the “Company”), and Gregory Krzemien (the “Executive”).

 

WHEREAS, the Executive is currently employed as the Chief Financial Officer of
the Company; and

 

WHEREAS, the Company and the Executive have agreed to modify and memorialize
certain terms and conditions of the Executive’s employment, as described in this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valid consideration, the sufficiency of which is acknowledged, the parties
hereto agree as follows:

 

Section 1. Employment.

 

1.1.       Term. The Company agrees to employ the Executive, and the Executive
agrees to be employed by the Company, in each case pursuant to this Agreement,
commencing on the Effective Date and ending on the third anniversary of the
Effective Date, unless terminated earlier in accordance with Section 3 hereof or
extended by the parties by mutual agreement in writing (the “Term”).

 

1.2.       Duties. During the Term, the Executive shall serve as Chief Financial
Officer of the Company, and shall serve in such other positions as an officer or
director of the Company and such affiliates of the Company as the Company may
request from time to time. In all positions, the Executive shall perform such
duties, functions and responsibilities during the Term as directed by the Chief
Executive Officer (the “CEO”) and the Board of Directors of the Company (the
“Board”).

 

1.3.       Location. The Executive will be based at the Company’s headquarters
located at 3939 West Drive, Center Valley, Pennsylvania, although the Executive
acknowledges that his position will require travel and the performance of work
on behalf of the Company away from the Company’s headquarters.

 

1.4.       Exclusivity. During the Term, the Executive shall devote his full
business time and attention to the business and affairs of the Company, shall
faithfully serve the Company, and shall conform to and comply with the lawful
and reasonable directions and instructions given to him by the CEO and the
Board. During the Term, the Executive shall use his best efforts to promote and
serve the interests of the Company and shall not engage in any other business
activity, provided that the Executive shall be entitled to engage in corporate,
civic or charitable activity, so long as such activity would not interfere with
the performance of the Executive’s duties as an executive, violate written
Company policies, violate applicable law, or otherwise adversely affect the
Company’s business. For the avoidance of doubt, nothing in this Section 1.4
shall restrict the Executive from engaging in investment activities on his own
account.

 



 

 

 

Section 2. Compensation.

 

2.1.       Salary. Effective July 1, 2017, the Executive will be paid a base
salary at an annualized rate of $300,000 (the “Base Salary”). During the Term,
the Executive’s salary may be increased on an annual basis by the Board in its
discretion based on the Executive’s performance. The Base Salary shall be paid
to Executive in accordance with the Company’s normal and customary payroll
practices as in effect from time to time and shall be subject to all applicable
withholdings and deductions.

 

2.2.       Bonus Eligibility. The Executive shall be eligible to participate in
such management bonus plans or programs as may be established from time to time
by the Board, subject to the terms of such plans or programs.

 

2.3.       Options. As of the Effective Date, the Company shall award the
Executive 100,000 options (the “Options”) to purchase shares of the common stock
of the Company, which Options shall vest ratably on a monthly basis beginning on
the Effective Date and ending on the second anniversary of the Effective Date.

 

2.4.       The Executive’s rights and obligations with respect to the Options
shall be governed by the terms of the Company’s Amended and Restated 2013 Stock
Incentive Plan, as amended, subject to Section 3.1 below.

 

2.5.       Benefits. During the Term, the Executive shall be entitled to
participate in the Company’s employee benefit plans, including such retirement,
insurance, medical, dental, and other employee benefit plans, as may be
maintained by the Company from time to time, on the same terms as similarly
situated employees of the Company.

 

2.6.       Vacation. During the Term, the Executive shall be entitled to
vacation in accordance with the Company’s vacation policy as may be in effect
from time to time.

 

2.7.       Business and Entertainment Expenses. The Company shall pay or
reimburse the Executive for all commercially reasonable business out-of-pocket
expenses that the Executive incurs during the Term in performing his duties
under this Agreement, upon presentation of documentation satisfactory to Company
of the incurrence of such expense and in accordance with the expense
reimbursement policy of the Company as approved by the Board and in effect from
time to time.

 

Section 3. Employment Termination.

 



2 

 

 

3.1.       Termination by the Company Other Than For Cause or Death or
Disability; Termination by Executive for Good Reason. In the event that the
Executive’s employment is terminated by the Company other than for a reason set
forth in Sections 3.2 or 3.4, the Executive terminates his employment for “Good
Reason,” then, in addition to any Base Salary earned but unpaid through the date
of termination and any accrued but unused vacation time as of the date of
termination (the “Accrued Obligations”), the Company shall (i) continue to pay
the Executive his then current Base Salary following the date of the termination
of the Executive’s employment for a period of twelve (12) months following the
date of the termination of the Executive’s employment (the “Continuation
Period”), and (ii) accelerate the vesting of the Options that would have vested
during the Continuation Period in the event that the Executive’s employment had
not been terminated, such that those Options shall be fully vested as of the
date of the Executive’s termination. The Company’s obligations to make the
payments and provide the benefits set forth in this Section 3.1 (other than the
Accrued Obligations) shall be conditioned upon: (x) the Executive’s continued
compliance with his obligations under Section 4 of this Agreement, and (y) the
Executive’s execution, delivery and non-revocation within sixty (60) days
following the Executive’s termination date of a valid and enforceable general
release of claims (other than claims for post-termination payments and benefits
pursuant to this Section 3.1) in favor of the Company and related
persons/entities and mutual non-disparagement agreement (the “Release”) in a
form reasonably acceptable to the Company. In the event that the Executive
breaches any of the covenants set forth in Section 4 of this Agreement, the
Company’s obligations to make any payments under this Section (other than
Accrued Obligations) will automatically and immediately terminate. The severance
payments set forth in this Section 3.1 shall commence as soon as practicable
following the effectiveness of the Release; provided that, to the extent
required by Section 409A of the Internal Revenue Code of 1986, as amended, and
the Treasury Regulations and other guidance promulgated thereunder (“Section
409A”), if the 60-day period described above begins in one calendar year and
ends in the following calendar year, then any payment that, but for this
proviso, would have been made in the first such calendar year shall be deferred
and paid on the first normal payroll date of the Company in the second calendar
year, with each subsequent payment to be made as though no such delay had
occurred. “Good Reason” shall mean (a) a material change, without the
Executive’s written consent, of (i) the nature and scope of the authorities,
powers, functions or duties assigned to the Executive, or (ii) the Executive’s
compensation, which material change is not cured within thirty (30) days after
written notice by the Executive to the Company identifying the material change,
which notice must be provided within thirty (30) days of the occurrence of the
material change giving rise to Good Reason, (b) a change in the Executive’s job
title from Chief Financial Officer of the Company, without the Executive’s
written consent, (c) the Company’s breach of any material terms of this
Agreement and such breach is not cured within thirty (30) days after written
notice by the Executive to the Company identifying the breach, which notice must
be provided within thirty (30) days of the occurrence of the breach giving rise
to Good Reason, or (d) relocation of the Executive’s primary office more than
fifty (50) miles from Center Valley, Pennsylvania, without Executive’s written
consent, which written notice by Executive of termination for Good Reason must
be provided within thirty (30) days of the occurrence of the relocation.

 

3.2.       Termination by the Company for Cause. The Company may terminate the
Executive’s employment with the Company during the Term in the event the
Executive engages in conduct, or fails to take any action, which constitutes
Cause. Upon the termination of Executive’s employment for Cause during the Term,
(i) the Executive shall be entitled to receive only the Accrued Obligations and
(ii) all unvested Options shall be automatically forfeited by the Executive. For
purposes of this Agreement, “Cause” shall mean that the Board has made a good
faith determination that the Executive has engaged in any of the following:

 

(a)       any indictment for, conviction of, or plea of guilty or nolo
contendere to, (x) any felony or (y) any crime (whether or not a felony)
involving fraud, breach of trust or moral turpitude, whether of the United
States or any state thereof or any similar foreign law to which the Executive
may be subject;

 



3 

 

 

(b)       any willful or grossly negligent failure by the Executive to comply
with any written rules, regulations, policies or procedures of the Company that,
if not complied with, would reasonably be expected to have a material adverse
effect on the business or financial condition of the Company; or

 

(c)       the Executive’s material breach of the Executive’s covenants contained
in Section 4 of this Agreement, or the Executive’s willful material breach of
the Executive’s obligations or representations contained in any other Section of
this Agreement or other agreement with the Company by which the Executive may be
bound; provided, however, that in the case of a termination by the Company
pursuant to subsections (b) and (c) above, the Company shall, in the event that
the conduct or actions constituting Cause are capable of cure, first provide the
Executive with written notice of the conduct or actions constituting Cause
within thirty (30) days of the occurrence of the conduct or actions, and then
give the Executive ten (10) days from the date of such notice to cure the
Executive’s conduct or actions.

 

3.3       Termination by the Executive Other Than for Good Reason. The Executive
may terminate the Executive’s employment for any reason during the Term other
than for Good Reason, upon thirty (30) days prior written notice to the Company.
The Company, in its sole discretion, may choose to relieve Executive of some or
all of his duties during the notice period described in the immediately
preceding sentence, in which case the Executive will continue to receive his
regular pay and benefits through the end of such notice period. Upon the
termination of the Executive’s employment by the Executive during the Term other
than for Good Reason, (i) the Company’s sole obligations shall be to provide
Executive with the Accrued Obligations and to satisfy any obligations to the
Executive under Section 7 hereof and (ii) all unvested Options shall be
automatically forfeited by the Executive.

 

3.4        Termination of Employment by Company for Disability or Death. The
Company may terminate the Executive’s employment during the Term for disability
(as determined under the Company’s long-term disability plan as in effect from
time to time) upon thirty (30) days prior written notice to the Executive.
Executive’s employment will automatically terminate upon the Executive’s death.
Upon the termination of the Executive’s employment with the Company during the
Term for disability or death, (i) the Company’s sole obligations shall be to
provide Executive with the Accrued Obligations and to satisfy any obligations to
the Executive under Section 7 hereof and (ii) all unvested Options shall be
automatically forfeited by the Executive.

 

3.5       Exclusive Remedy. The foregoing payments upon termination of the
Executive’s employment shall constitute the exclusive payments due the Executive
upon a termination of his employment.

 

3.6       Resignation from All Positions. Upon the termination of the
Executive’s employment with the Company for any reason, the Executive shall be
deemed to have resigned, as of the date of such termination, from all positions
he then holds as an officer, director, employee and member of the Board (and any
committee thereof) and any of the Company’s affiliates.

 

3.7       Cooperation. During the Continuation Period, the Executive agrees to
reasonably cooperate with the Company upon reasonable request of the Chief
Executive Officer and/or the Board and to be reasonably available to the Company
with respect to matters arising out of the Executive’s services to the Company
and its affiliates. This cooperation includes but is not limited to providing
Company with all information known to him related to claims, controversies,
disputes, or complaints of which he has any knowledge or that may relate to him
or his employment with the Company and appearing and giving testimony in any
forum. The Company shall reimburse the Executive for out-of-pocket expenses
reasonably incurred by the Executive in connection with the Executive’s
obligations under this Section 3.7.

 



4 

 

 

Section 4. Unauthorized Disclosure; Non-Solicitation; Non-Competition;
Proprietary Rights.

 

4.1.       Unauthorized Disclosure. The Executive agrees and understands that in
the Executive’s position with the Company, the Executive has been and will be
exposed to, and the Company hereby agrees that it will provide the Executive
access to, confidential, proprietary, and non-public information relating to the
Company, its affiliates, and/or third parties including, without limitation,
technical information, intellectual property, medical information, business and
marketing plans, strategies, customer information and lists, software, other
information concerning the products, promotions, development, financing,
expansion plans, business policies and practices of the Company and its
affiliates and other forms of information considered by the Company and its
affiliates to be confidential and in the nature of trade secrets (including,
without limitation, ideas, research and development, know-how, formulas,
technical data, designs, drawings, specifications, customer and supplier lists,
pricing and cost information and business and marketing plans and proposals)
(collectively, the “Confidential Information”). The Executive agrees that at all
times during the Executive’s employment with the Company and thereafter, the
Executive shall not, directly or indirectly: (i) disclose any Confidential
Information to any individual, corporation, partnership, limited liability
company, association, trust or other entity or organization (each a “Person”)
without the prior written consent of the Company; or (ii) use or attempt to use
any Confidential Information, except, in each case, in connection with
Executive’s employment with the Company during the Term or required by law, in
which case the Executive shall provide the Company with written notice of such
requirement as far in advance as possible of such anticipated disclosure so as
to enable the Company to seek (with Executive’s cooperation) an appropriate
protective order or confidential treatment. Nothing in this Section 4.1 shall
prohibit the Executive from disclosing Confidential Information that has become
publicly available other than by disclosure by the Executive in violation of
this Section 4.1, nor shall anything in this Agreement prohibit or restrict the
Executive from reporting possible violations of federal law or regulation to any
governmental agency or entity, including but not limited to the U.S. Department
of Justice, the U.S. Securities and Exchange Commission, the U.S. Congress, and
any agency Inspector General, or making other disclosures that are protected
under the whistleblower provisions of federal law or regulation. Further, in
accordance with the Defend Trade Secrets Act of 2016, the Executive shall not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that: (A) is made (i) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney; and  (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.





 

4.2.       Non-Competition. By and in consideration of the Company’s entering
into this Agreement and the payments to be made and benefits to be provided by
the Company hereunder, the Executive agrees that, in the event that the
Executive’s employment is terminated by the Company for Cause, or by the
Executive without Good Reason, the Executive shall not, for a one-year period
following the termination of the Executive’s employment (the “Restriction
Period”), directly or indirectly, own, manage, operate, join, control, be
employed by, or participate in the ownership, management, operation or control
of, or be connected in any manner with, including, without limitation, holding
any position as a stockholder, director, officer, consultant, independent
contractor, employee, partner, or investor in, any Competitive Enterprise (as
defined below); provided, that in no event shall ownership of two percent (2%)
or less of the outstanding securities of any class of any issuer whose
securities are registered under the Securities Exchange Act of 1934, as amended,
standing alone, be prohibited by this Section 4.2, so long as the Executive does
not have, or exercise, any rights to manage or operate the business of such
issuer other than rights as a stockholder thereof. For purposes of this
paragraph, “Competitive Enterprise” shall mean any Person that offers or
provides products or services, or engaged in any business, of the type offered
by the Company or its affiliates or which the Company or its affiliates has
documented plans to offer during the Restriction Period.

 



5 

 

 

4.3.       Non-Solicitation. In the event that the Executive’s employment is
terminated by the Company for Cause, or by the Executive without Good Reason,
the Executive shall not, during the Restriction Period: (i) directly or
indirectly contact, induce, solicit (or assist any Person to contact, induce or
solicit) for employment, or hire, any Person who is, or within twelve (12)
months prior to the date of such contact, inducement, solicitation or hire was,
a director, officer or employee of the Company or any of its affiliates; or (ii)
on behalf of any Competitive Enterprise, solicit or attempt to solicit, directly
or by assisting others, the business of any customer or prospective customer of
the Company or its affiliates with whom the Executive had material conduct
during his employment with the Company, or induce or attempt to induce, directly
or by assisting others, any such customer or prospective customer of the Company
or its affiliates to cease doing business with, or materially alter, or
interfere with, its business relationship with, the Company or its affiliates.

 

4.4.       Return of Property. Upon termination of the Executive’s employment
with the Company, or the earlier request of the Company, the Executive shall
promptly return to the Company all property, keys, notes, memoranda, writings,
lists, files, reports, customer lists, correspondence, tapes, disks, cards,
surveys, maps, logs, machines, technical data and any other tangible product or
document which has been produced by, received by or otherwise submitted to the
Executive during or prior to the Executive’s employment with the Company, and
any copies thereof in his (or capable of being reduced to his) possession,
custody, or control.

 

4.5.       Proprietary Rights. The Executive shall disclose promptly to the
Company any and all inventions, discoveries, and improvements (whether or not
patentable or registrable under copyright or similar statutes), and all
patentable or copyrightable works, initiated, conceived, discovered, reduced to
practice, or made by him, either alone or in conjunction with others, during the
Executive’s employment with the Company and related to the business or
activities of the Company and its affiliates, or using the Company’s resources
or facilities (the “Developments”). Except to the extent any rights in any
Developments constitute a work made for hire under the U.S. Copyright Act, 17
U.S.C. § 101 et seq. that are owned ab initio by the Company and/or its
applicable affiliate, the Executive assigns all of his right, title and interest
in and to all Developments (including all intellectual property rights therein)
to the Company or its nominee without further compensation, including all rights
or benefits therefor, including without limitation the right to sue and recover
for past and future infringement. The Executive acknowledges that any rights in
any Developments constituting a work made for hire under the U.S. Copyright Act,
17 U.S.C. § 101 et seq. are owned upon creation by the Company and/or its
applicable affiliate as the Executive’s employer. Whenever requested to do so by
the Company, the Executive shall execute any and all applications, assignments
or other instruments which the Company shall deem necessary to apply for and
obtain trademarks, patents or copyrights of the United States or any foreign
country or otherwise protect the interests of the Company and its affiliates
therein or herein (including to vest the Company or its nominee with sole
ownership of all Developments). These obligations shall continue beyond the end
of the Executive’s employment with the Company with respect to the Developments,
and shall be binding upon the Executive’s employers, assigns, executors,
administrators and other legal representatives. In connection with his execution
of this Agreement, the Executive has informed the Company in writing of any
interest in any inventions or intellectual property rights that he holds as of
the date hereof. If the Company is unable for any reason, after reasonable
effort, to obtain the Executive’s signature on any document needed in connection
with the actions described in this Section 4.5, the Executive hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as the Executive’s agent and attorney in fact to act for and in the Executive’s
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of this Section with the same
legal force and effect as if executed by the Executive.

 



6 

 

 

4.6.       Non-Disparagement.

 

(a)       Except as required by applicable law, rule or regulation or any
recognized subpoena power, the Executive agrees that, during and after the Term,
he shall not at any time make any statement or representation, written or oral,
which the Executive knows or should know will, or which he knows or should know
is reasonably likely to, impair or adversely affect in any way the reputation,
goodwill, business, customer or supplier relationships, or public relations of
the Company and/or any of its Affiliates (as defined below), and/or any of their
respective shareholders, owners, customer, suppliers, directors, employees or
officers. In the event that the Executive becomes legally compelled (by oral
questions, interrogatories, request for information or documents, subpoena,
criminal or civil investigative demand or similar process) to make any such
statements or representations, then prior thereto, the Executive will provide
the Company with prompt written notice so that the Company may seek (with the
Executive’s reasonable cooperation) a protective order or other appropriate
remedy and/or waive compliance with the provisions of this Agreement. In the
event that such protective order or other remedy is not obtained, then the
Executive will only make such statements or representations which he is advised
by counsel is legally required, and will cooperate with the Company in the
Company’s efforts to obtain reliable assurance that confidential treatment will
be accorded to any such statements or representations. Notwithstanding the
foregoing, the limitations in this Section 4.6 shall not be violated by truthful
statements made by the Executive (a) to any governmental authority or (b) which
are in response to legal process (subject to the procedures described above), or
in connection with required governmental testimony or filings, or administrative
or arbitral proceedings (including, without limitation, depositions in
connection with such proceedings). For purpose of this Section 4.6, “Affiliate”
shall mean any Person that controls, is controlled by or is under common control
with the Company or any Affiliate of the Company.

 



7 

 

 

(b)       Except as required by applicable law, rule or regulation or any
recognized subpoena power, the Company agrees that, after the Term, no officer
of the Company shall make any statements or communications about or related to
the Executive which the Company knows or should know are negative or
disparaging, whether written or oral, regarding Executive and which the Company
knows or should know will, or which he knows or should know is reasonably likely
to, impair or adversely affect in any way the reputation, goodwill, business,
customer or supplier relationships, or public relations of the Executive. In the
event that the Company becomes legally compelled (by oral questions,
interrogatories, request for information or documents, subpoena, criminal or
civil investigative demand or similar process) to make any such statements or
communications, then prior thereto, the Company will provide the Executive with
prompt written notice so that the Executive may seek (with the Company’s
reasonable cooperation) a protective order or other appropriate remedy and/or
waive compliance with the provisions of this Agreement. In the event that such
protective order or other remedy is not obtained, then will only make such
statements or communications which it is advised by counsel is legally required,
and will cooperate with the Executive in the Executive’s efforts to obtain
reliable assurance that confidential treatment will be accorded to any such
statements or communications. Notwithstanding the foregoing, the limitations in
this Section 4.6 shall not be violated by truthful statements made by the
Company (a) to any governmental authority or (b) which are in response to legal
process (subject to the procedures described above), or in connection with
required governmental testimony or filings, or administrative or arbitral
proceedings (including, without limitation, depositions in connection with such
proceedings).

 

4.7.       Confidentiality of Agreement. Other than with respect to information
required to be disclosed by applicable law and Section 4 of this Agreement, the
Executive agrees not to disclose the terms of this Agreement to any Person;
provided, that the Executive may disclose this Agreement and/or any of its terms
to the Executive’s immediate family, financial advisors, attorneys, and, subject
to the Company’s prior approval as to content, to prospective employers of the
Executive, so long as every such person to whom the Executive makes such
disclosure agrees not to disclose the terms of this Agreement further. The
Executive agrees to notify, and consents to the notification by the Company of,
any subsequent employer or other Person for whom the Executive may be performing
services of the Executive’s rights and obligations under Section 4 of this
Agreement.

 

4.8.       Remedies. The Executive agrees that any breach of the terms of this
Section 4 would result in irreparable injury and damage to the Company for which
the Company would have no adequate remedy at law; the Executive therefore also
agrees that in the event of said breach or any threat of breach, the Company
shall be entitled to an immediate injunction and restraining order to prevent
such breach and/or threatened breach and/or continued breach by the Executive
and/or any and all Persons acting for and/or with the Executive, without having
to prove damages or post security, in addition to any other remedies to which
the Company may be entitled at law or in equity, including, without limitation,
those set forth in Section 3.1. The terms of this Section 4.8 shall not prevent
the Company from pursuing any other available remedies for any breach or
threatened breach hereof, including, without limitation, the recovery of damages
from the Executive. The Executive and the Company further agree that the
provisions of the covenants contained in this Section 4 are reasonable and
necessary to protect the legitimate business interests of the Company and its
affiliates because of the Executive’s access to Confidential Information and his
material participation in the operation of such businesses. The Executive
further agrees that any claims he may have against the Company, whether under
this Agreement or otherwise, will not constitute a defense to enforcement of the
restrictions set forth in this Section 4. If any covenant set forth in this
Section 4 is deemed invalid or unenforceable for any reason, it is the intention
of the Executive and the Company that such covenants be equitably reformed or
modified only to the extent necessary to render them valid and enforceable in
all respects. In the event that the time period and/or geographic scope
referenced above is deemed unreasonable, overbroad, or otherwise invalid, it is
the intention of the Executive and the Company that the enforcing court reduce
or modify the time period and/or geographic scope only to the extent necessary
to render such covenants reasonable, valid, and enforceable in all respects. The
Executive acknowledges and agrees that the restrictions set forth in this
Section 4 are in addition to, and not in lieu of, any other non-competition,
non-solicitation, proprietary rights, unauthorized disclosure, or other
restrictive covenants by which the Executive may be bound in favor of the
Company or its affiliates.

 



8 

 

 

Section 5. Representation.

 

The Executive represents and warrants that (i) he is not subject to any
contract, arrangement, policy or understanding, or to any statute, governmental
rule or regulation, that in any way limits his ability to enter into and fully
perform his obligations under this Agreement and (ii) he is not otherwise unable
to enter into and fully perform his obligations under this Agreement. The
Executive further represents and warrants that he will abide by the policies,
rules, and regulations of the Company as such policies, rules, and regulations
may be in effect from time to time during the Executive’s employment with the
Company.

 

Section 6. Withholding; Taxes.

 

All amounts paid to the Executive under this Agreement during or following the
Term shall be subject to withholding and other employment taxes imposed by
applicable law. The Executive shall be solely responsible for the payment of all
taxes relating to the payment or provision of any amounts or benefits paid to
the Executive hereunder or otherwise.

 

Section 7. Indemnification. The Executive shall, to the same extent as similarly
situated employees of the Company, be entitled to indemnification for any and
all losses, claims, actions, damages, liabilities, costs, charges and expenses
incurred by the Executive by reason of, or arising out of, any pending,
threatened or completed action, suit, investigation or other proceeding or any
act or omission or alleged act done or omitted in connection with or otherwise
based upon the performance or execution of the Executive’s duties as an officer
of the Company or, while an officer of the Company and at the request of the
Company, an officer or director of any affiliate of the Company.

 

Section 8. Miscellaneous.

 

8.1.       Amendments and Waivers. This Agreement and any of the provisions
hereof may be amended, waived (either generally or in a particular instance and
either retroactively or prospectively), modified or supplemented, in whole or in
part, only by written agreement signed by the parties hereto; provided, that,
the observance of any provision of this Agreement may be waived in writing by
the party that will lose the benefit of such provision as a result of such
waiver. The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach, except as
otherwise explicitly provided for in such waiver. Except as otherwise expressly
provided herein, no failure on the part of any party to exercise, and no delay
in exercising, any right, power or remedy hereunder, or otherwise available in
respect hereof at law or in equity, shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.

 



9 

 

 

8.2.       Assignment. This Agreement, and the rights and obligations hereunder,
may be assigned by the Company but may not be assigned by the Executive, and any
purported assignment by the Executive in violation hereof shall be null and
void.

 

8.3.       Notices. Unless otherwise provided herein, all notices, requests,
demands, claims and other communications provided for under the terms of this
Agreement shall be in writing. Any notice, request, demand, claim or other
communication hereunder shall be sent by (i) personal delivery (including
receipted courier service) or overnight delivery service by a reputable
commercial service, (ii) email with confirmation of receipt, or (iii) registered
or certified mail, return receipt requested, postage prepaid and addressed to
the intended recipient as set forth below:

 

(a)       If to the Executive, to the most recent address for the Executive on
file with the Company; and

 

(b)       If to the Company, to:

 

JetPay Corporation
3939 West Drive
Center Valley, PA 18034

Attn: Chief Executive Officer
Email: diane.faro@jetpay.com

 

with a copy (which shall not constitute notice) to:

 

Dechert LLP

Cira Centre

2929 Arch Street

Philadelphia, PA 19104

Attention: James A. Lebovitz

Telephone: (215) 994-4000

Email: james.lebovitz@dechert.com

 

All such notices, requests, consents and other communications shall be deemed to
have been given when received. Any party may change its facsimile number or its
address to which notices, requests, demands, claims and other communications
hereunder are to be delivered by giving the other parties hereto notice in the
manner then set forth.

 



10 

 

 

8.4.       Governing Law; Dispute Resolution.

 

(a)       Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights and obligations of the parties hereto shall be
governed by, the laws of the State of Delaware, without giving effect to the
conflicts of law principles thereof.

 

(b)       Waiver of Jury Trial; Service of Process. Process in any action or
other proceeding under this Agreement may be served on any party anywhere in the
world. THE PARTIES HERETO HEREBY WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR OTHER PROCEEDING arising out of or relating to this Agreement or the
Executive’s employment by the Company, or the Executive’s or the Company’s
performance under, or the enforcement of, this Agreement.

 

8.5.       Section 409A. The parties intend that this Agreement shall be
interpreted to comply with Section 409A. Notwithstanding anything in this
Agreement to the contrary, any payments or benefits due hereunder that
constitute non-exempt “deferred compensation” (as defined in Section 409A) that
are otherwise payable by reason of the Executive’s termination of employment
will not be paid or provided to the Executive until the Executive has undergone
a “separation from service” (as defined in Section 409A). If, and only if, the
Executive is a “specified employee” (as defined in Section 409A) and a payment
or benefit provided for in this Agreement would be subject to additional tax
under Section 409A if such payment or benefit is paid within six (6) months
after the Executive’s separation from service, then such payment or benefit
shall not be paid (or commence) during the six-month period immediately
following the Executive’s separation from service except as provided in the
immediately following sentence. In such an event, any payment or benefits that
otherwise would have been made or provided during such six-month period and that
would have incurred such additional tax under Section 409A shall instead be paid
to the Executive in a lump-sum cash payment on the first business day following
the termination of such six-month period or, if earlier, within 15 days
following the date of the Executive’s death. The Executive’s right to receive
any installment payments under this Agreement shall be treated as a right to
receive a series of separate payments and, accordingly, each such installment
payment shall at all times be considered a separate and distinct payment as
permitted under Section 409A. If the Executive is entitled to any reimbursement
of expenses or in-kind benefits that are includable in the Executive’s federal
gross taxable income, the amount of such expenses reimbursable or in-kind
benefits provided in any one calendar year shall not affect the expenses
eligible for reimbursement or the in-kind benefits to be provided in any other
calendar year, and the reimbursement of an eligible expense must be made no
later than December 31 of the year after the year in which the expense was
incurred. The Executive’s right to reimbursement of expenses or in-kind benefits
under this Agreement shall not be subject to liquidation or exchange for another
benefit. Neither the Company nor any of its affiliates will be held liable for
any taxes, interest, penalties or other amounts owed by the Executive, including
as a result of the application of Section 409A.

 

8.6.       Severability. Whenever possible, each provision or portion of any
provision of this Agreement, including those contained in Section 4 hereof, will
be interpreted in such manner as to be effective and valid under applicable law
but the invalidity or unenforceability of any provision or portion of any
provision of this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision or
portion of any provision, in any other jurisdiction.

 



11 

 

 

8.7.       Entire Agreement. This Agreement constitutes the entire agreement
between the parties, and supersedes all prior representations, agreements and
understandings (including any prior course of dealings), both written and oral,
between the parties with respect to the subject matter hereof.

 

8.8.       Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.

 

8.9.       Binding Effect. This Agreement shall inure to the benefit of, and be
binding on, the successors and assigns of each of the parties, including,
without limitation, the Executive’s heirs and the personal representatives of
the Executive’s estate and any successor to all or substantially all of the
business and/or assets of the Company.

 

8.10.       General Interpretive Principles. The headings of the sections,
subsections, paragraphs, subparagraphs, clauses and subclauses of this Agreement
are for convenience of reference only and shall not in any way affect the
meaning or interpretation of any of the provisions hereof. Words of inclusion
shall not be construed as terms of limitation herein, so that references to
“include,” “includes,” and “including” shall not be limiting and shall be
regarded as references to non-exclusive and non-characterizing illustrations.

 

[SIGNATURE PAGE FOLLOWS]

 

 

12 

 

 

 

IN WITNESS WHEREOF, intending to be legally bound, the undersigned have executed
this Agreement, knowingly and voluntarily, as of the date first written above.

 

EXECUTIVE   JETPAY CORPORATION          

/s/ Gregory Krzemien



  /s/ Diane (Vogt) Faro   Gregory Krzemien  

By: Diane (Vogt) Faro

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Employment Agreement] 

 



 

 

